Citation Nr: 0500747	
Decision Date: 01/11/05    Archive Date: 01/19/05

DOCKET NO.  97-05383	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee


THE ISSUE

Entitlement to service connection for Goodpasture's disease, 
including based on exposure to herbicides.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel

INTRODUCTION

The veteran had active service from July 1966 to July 1970.  

This matter initially came before the Board of Veterans 
Appeals (Board) on appeal from a June 1996 decision by the RO 
which denied service connection for Goodpasture's disease, 
including based on exposure to herbicides.  A personal 
hearing at the RO was held in October 1996.  In April 1998, a 
hearing was held at the RO before the undersigned member of 
the Board.  The Board remanded the appeal for additional 
development in July 1998.  

In July 2003, the Board promulgated a decision which denied 
the claim, and the veteran appealed to the United States 
Court of Appeals for Veterans Claims (hereinafter, "the 
Court").  In April 2004, the Court granted a joint motion to 
vacate and remand the July 2003 Board decision.  In his 
appeal before the Court, the veteran is represented by Glenn 
R. Bergmann, Attorney.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

As a result of the order of the Court, the Board has been 
directed to undertake appropriate action consistent the Joint 
Motion for remand and to readjudicated the claim.  

In Stegall v. West, 11 Vet. App. 268 (1998), the Court held 
that a remand by the Board imposes upon the Secretary of the 
VA a concomitant duty to ensure compliance with the terms of 
the remand.  It was further held that where the remand orders 
of the Board are not complied with, the Board errs in failing 
to insure compliance.  

In this case, the parties to the Joint Motion agreed that the 
Board erred under the holding in Stegall, when it failed to 
ensure compliance with all of the instructions in the July 
1998 remand.  Specifically, the Board directed the RO to 
contact Dr. G. Kent Chastain and request that he provide 
additional information or evidence corroborating his opinion 
that the veteran's Goodpasture's disease was related to 
exposure to herbicides in service, and to include a list of 
his credentials.  Although a letter was sent to Dr. Chastain 
in May 2001, the RO requested only that he provide all 
treatment records from 1991 to the present.  

The parties also agreed that VCAA notice was deficient and 
did not adequately explain the allocation of the burdens for 
obtaining evidence necessary to the claim.  

Given RO's failure to request the private medical opinion or 
a list of the physician's credentials, and the inadequate 
VCAA notification, the Board is compelled to remand the 
appeal for additional development.  

Lastly, the veteran testified in April 1998 that he was 
unable to work because of his Goodpasture's disease.  The 
evidentiary record does not indicate whether he has applied 
for or been awarded Social Security disability.  Therefore, 
an inquiry should be made to determine whether he is 
receiving Social Security disability.  If so, the RO should 
obtain copies of the decision and the medical records relied 
upon to award benefits.  Murincsak v. Derwinski, 2 Vet. App. 
363, 369 (1992).  

Therefore, to ensure full compliance with due process 
requirements, it is the decision of the Board that further 
development is necessary prior to appellate review.  
Accordingly, the claim is REMANDED to the RO for the 
following action:  

1.  The RO must review the claims file 
and ensure that all notification and 
development actions required by the VCAA 
and implementing regulations are fully 
complied with and satisfied.  Compliance 
requires that the veteran be notified, 
via letter, of any information, and any 
medical or lay evidence, not previously 
provided to the Secretary, that is 
necessary to substantiate the claim.  A 
general form letter, prepared by the RO, 
not specifically addressing the 
disability or disabilities at issue, is 
not acceptable.  The RO must indicate 
which portion of that information and 
evidence, if any, is to be provided by 
the claimant, and which portion, if any, 
the Secretary will attempt to obtain on 
behalf of the claimant.  After the 
veteran and his attorney have been given 
notice as required by 38 U.S.C.A. 
§ 5103(a) (see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), they 
should be given the opportunity to 
respond.  

2.  The RO should take appropriate steps 
to contact Dr. Chastain and request that 
he provide a discussion and analysis for 
his opinion that the veteran's 
Goodpasture's disease is related to 
herbicide exposure in Vietnam.  Dr. 
Chastain should include a complete 
rationale for all opinions and 
conclusions; any opinions should be 
supported by reference to specific 
medical records on file or to specific 
medical treatises.  If Dr. Chastain is 
only able to theorize or speculate as to 
this matter, it should be so stated.  The 
findings should be typed or otherwise 
recorded in a legible manner for review 
purposes.  If Dr. Chastain is not 
cooperative in providing the requested 
information, or does not respond in a 
timely manner, or is no longer in 
practice or cannot be located, this 
should be noted in the claims folder.  

3.  The veteran should also be asked to 
clarify whether he is currently receiving 
or has received Social Security 
disability benefits.  If so, the RO 
should obtain from the Social Security 
Administration the records pertinent to 
the award of Social Security disability 
benefits, including the administrative 
decision and the medical records relied 
upon concerning that claim.  

4.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
development requested herein above was 
conducted and completed in full.  The RO 
should ensure that the provision 
pertaining to the duty to assist as 
provided for in the VCAA and the 
implementing regulations have been 
complied with and satisfied.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  

5.  After the requested development has 
been completed, the RO should 
readjudicate the claim on a de novo 
basis.  If the benefits sought on appeal 
remain denied, the veteran and his 
attorney should be furnished an SSOC that 
addresses all evidence and actions since 
the most recent SSOC in September 2002, 
and include 38 C.F.R. § 3.159.  The 
veteran and his attorney should then be 
given an opportunity to respond.  The RO 
is advised that they are to make a 
determination based on the law and 
regulations in effect at the time of 
their decision, to include any further 
changes in the VCAA or other legal 
precedent.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).  




		
	LAWRENCE M. SULLIVAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).  


